ROBERT L. BLAND, Judge,
concurring.
The state constitution makes it the mandatory duty of a landowner to have his property entered on the land books and assessed for purposes of taxation. West Virginia State Constitution, article XIII, sec. 6. This duty undoubtedly requires a taxpayer not only to have his land assessed but as an incident thereto to have it assessed correctly as to acreage when the exact acreage is known. This constitutional duty exists not only for the benefit of the state to insure the collection of its revenues but for the protection of the taxpayer as well to prevent the forfeiture of untaxed real estate.
Even under the most liberal application of the doctrine of equity, and good conscience, one who has neglected a duty imposed by the constitution and has failed to avail himself of an adequate remedy provided by law, year after year, for twenty-two years, with the facts clearly before him at all times, cannot now be heard to complain. Claimants are placed in no better position than their ancestor so far as the equities nT +>>e right of recovery is concerned.